NIX, Judge.
The defendant, Thomas Edward Morse, Jr., was charged by information in the District Court of Canadian County with the crime of Burglary in the second degree. He entered a plea of guilty and the trial judge sentenced defendant to serve a term of 4 years in the state penitentiary.
Defendant lodged his appeal in this court on February 19, 1958. No brief was filed within the time prescribed by the rules of this court, rule 6, 22 O.S.A. c. 18, Appendix; no extension of time requested. This cause was set for oral argument on May 14, 1958. No appearances were made on behalf of the defendant. The record in this case, however, has been thoroughly examined and no material error is thereby reflected.
This court has consistently held to the rule as expressed in Hulsey v. State, 82 Okl. Cr. 332, 169 P.2d 771:
“Where the defendant appeals from a judgment of conviction and no briefs are filed, nor argument presented, this court will examine the evidence and ascertain if it supports the verdict, and will make an examination of the information, instructions excepted to, and the judgment, and if no material error is apparent, the judgment will be affirmed.” Dodge v. State, 78 Okl.Cr. 100, 144 P.2d 124; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262; Hiett v. State, 75 Okl.Cr. 190, 129 P.2d 866.
This court has gone further as to say in Barefield v. State, 26 Okl.Cr. 274, 223 P. 408:
“The time for filing a brief supporting the appeal has passed, and, no briefs having been filed, it may be assumed that the appeal has been abandoned. The cause has been regularly submitted on the record, which has been examined, disclosing no error.”
In view of previous decisions of this court the case is hereby affirmed.
BRETT, P. J., and POWELL, J., concur.